     Case 2:16-cv-01216-KJD-NJK Document 119 Filed 09/01/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7978; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for the
     Registered Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2, Asset
 6   Backed Pass-Through Certificates
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   HSBC BANK USA NATIONAL                              Case No.: 2:16-cv-01216-KJD-NJK
     ASSOCIATION, AS TRUSTEE, IN TRUST
10   FOR THE REGISTERED HOLDERS OF THE
     ACE SECURITIES CORP., HOME EQUITY                   ----------------------------
                                                         STIPULATION AND ORDER TO
11
     LOAN TRUST SERIES 2006-FM2, ASSET                   EXTEND DEADLINE FOR HSBC
12   BACKED PASS-THROUGH CERTIFICATES                    BANK TO FILE ITS REPLY IN
                                                         SUPPORT OF ITS SUPPLEMENTAL
13                 Plaintiff,                            MOTION FOR SUMMARY
            vs.                                          JUDGMENT POST-REMAND
14
15   SUZANNAH R. NOONAN IRA, LLC;                        (FIRST REQUEST)
     SUNRISE BAY OWNER’S ASSOCIATION;
16   NEVADA ASSOCIATION SERVICES INC.
17
                   Defendants.
18
            IT IS HEREBY STIPULATED between Plaintiff, HSBC Bank USA National
19
     Association, as Trustee, in Trust for the Registered Holders of ACE Securities Corp., Home
20
     Equity Loan Trust, Series 2006-FM2, Asset Backed Pass-Through Certificates (hereinafter
21
     “HSBC Bank”), by and through its attorneys of record, Robert A. Riether, Esq. of the law firm
22
     Wright, Finlay & Zak, LLP; and Defendant Suzannah R. Noonan IRA LLC (“Noonan”), by and
23
     through its attorney of record, Michael Beede, Esq., of The Law Office of Michael Beede,
24
     PLLC, the parties agree to extend the deadline for HSBC Bank to file its Reply in Support of its
25
     Supplemental Motion for Summary Judgment Post-Remand, from September 3, 2021, to
26
     September 24, 2021.        This stipulation is due to the upcoming Labor Day holiday and related
27
     vacation schedules on the part of HSBC Bank counsel.
28
     ///




                                                 Page 1 of 2
     Case 2:16-cv-01216-KJD-NJK Document 119 Filed 09/01/21 Page 2 of 2




 1          This is HSBC Bank’s first request for an extension and is not intended to cause any delay
 2   or prejudice to any party.
 3          IT IS SO STIPULATED.
 4   DATED this 30th day of August, 2021.             DATED this 30th day of August, 2021.
 5
     WRIGHT, FINLAY & ZAK, LLP                        THE LAW OFFICE OF MIKE BEEDE, PLLC
 6
     /s/ Robert A. Riether                            /s/ Michael Beede
 7   Robert A. Riether, Esq.                          Michael Beede, Esq.
     Nevada Bar No. 12076                             Nevada Bar No. 13068
 8
     7785 W. Sahara Ave, Suite 200                    2470 St. Rose Pkwy, Suite 307
 9   Las Vegas, NV 89117                              Henderson, NV 89074
     Attorney for Plaintiff, HSBC Bank USA            Attorney for Defendant, Suzannah R. Noonan
10   National Association, as Trustee, in Trust for   IRA LLC
11   the Registered Holders of ACE Securities
     Corp., Home Equity Loan Trust, Series 2006-
12   FM2, Asset Backed Pass-Through Certificates
13
                                                ORDER
14
            IT IS SO ORDERED.
15
            Dated this 1st day of September 2021.
16
17
                                                          ________________________________
18                                                        UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               Page 2 of 2
